0.	Upon further consideration, the Restriction Requirement of 4/26/2022 is withdrawn. All claims are being examined.

1.	In the Abstract, “there through” should be “therethrough” to align with conventional spelling, e.g. per https://www.merriam-webster.com/.

2.	The specification is objected to. For example, paragraph 10 can be enhanced by addressing minor matters, such as replacing “actuate” with ---acute--- to correct a minor typographical matter. Readability can be improved, such as by converting the first sentence into a complete sentence.

3.	It is recommended that reference numerals in the claims be removed to align with conventional U.S. practice. 
In claim 19, “there through” should be “therethrough” to align with conventional spelling.
Regarding claim 13, it is proposed that “first cross section height” be amended to “first cross sectional height” for consistency with the limitation “the second cross sectional height.” Alternatively, “second cross sectional height” can be replaced with “second cross section height” for consistency with “first cross section height.”

4.	In claim 5, it is recommended that the limitation “wherein the passageway (502) is orthogonal and perpendicular to the shaft extending form the top side to the bottom side of the rasp head” be amended as follows: 

“wherein the passageway, the passageway extending from the top side to the bottom side of the rasp head” 

Such an amendment would align the limitation with how it is being interpreted in light of Figure 10.

5.	Claims are objected to. 
Regarding claim 5, “form” should be ---from--- to correct a typographical error. 
Regarding claim 14, “scrapper” should be ---scraper--- to correct a typographical error.
Regarding claim 15, “griping” should be ---gripping--- to correct a typographical error.
Regarding claim 21, “actuate” should be ---acute--- to correct a typographical error.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 15-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "the rasp head" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 2 and 16, it is unclear how the term “non-homogeneous” modifies the limitation “generally flat regions.” One could imagine a flat region is homogeneous since flatness implies lack of irregularities. It is recommended that the term “non-homogeneous” be removed. 
Regarding claim 4, it is unclear whether the sides are physically required by the claim since the sides are not positively recited. If the sides are required, they should be positively recited with language such as “wherein the rasp head comprises sides” or the like. Furthermore, clarifying language such as “third and fourth sides” is recommended to prevent confusion with with the top side and bottom side of claim 1.
Regarding claim 4, it is unclear whether the passageway is structurally required since the claim does not require that the rasp head comprises said passageway. 
Regarding claim 13, there is no antecedent basis for “the second height ‘h2’.” Claim 12 recites a second height h2 but claim 13 depends on claim 9, not claim 13.
Regarding claim 14, the term “is replaced by” can make interpretation of the claim unclear. For example, it is unclear if there is an implicit “in use” that implies a capability of being replaced by the drill, scalpel, or scraper. Or in an alternative interpretation, the “is replaced by” might require that the rasp head is not present and instead of the rasp head, there is one of a drill, a scalpel, or a scraper.
Claim 15 recites the limitation "the rasp head" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, it is unclear whether the passageway is structurally required by the claim since the claim does not require that the rasp head comprises the passageway. 
Regarding claim 20, there is no antecedent basis for “the branches.” Furthermore, claim 19 appears to allow for the possibility of a single branch (see “branching into one or more sides” in line 7 of claim 19). 
Regarding claim 21, there is no antecedent basis for “the branches.” Furthermore, claim 19 appears to allow for the possibility of a single branch (see “branching into one or more sides” in line 7 of claim 19).

7.	Claim 19 is allowed. Upon resolution of the above matters, the application will be in condition for allowance.

8.	The following is an examiner’s statement of reasons for allowance and/or the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. For example, Tulkis (US 2010/0262146) discloses a method/apparatus involving a rasp head (e.g. 16) and shaft (e.g. 12) but fails to disclose at least portions of a body co-molded into fluid connections or a pathway branching into one or more sides, as claimed. There would have been no obvious reason to modify the Tulkis apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Tulkis apparatus incapable of continuing to operate/behave in the particular manner set forth within the Tulkis reference, which would have been strongly suggestive of an application of impermissible hindsight reasoning. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTIAN A SEVILLA/Primary Examiner, Art Unit 3775